Citation Nr: 1517806	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  07-17 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation higher than 20 percent for a lower back disability.
 
2.  Entitlement to an initial compensable evaluation for bilateral pes planus prior to November 22, 2008.

3.  Entitlement to a disability rating in excess of 10 percent for bilateral pes planus since November 22, 2008.

4.  Entitlement to service connection for right ear hearing loss.

5.  Entitlement to service connection for a cervical spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Tiffany Berry, Counsel


INTRODUCTION

The Veteran served on active duty from August 1999 to October 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

The Veteran was to be afforded a March 2012 videoconference hearing.  However, she did not report on the scheduled hearing date.  As the Veteran has not requested to reschedule the proceeding, her hearing request must be deemed withdrawn.  See 38 C.F.R. § 20.704(e) (2014). 

In May 2012 and July 2013, the Board remanded this case for additional development.  The requested actions have been completed and the case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran's lower back disability was manifested, at its worst, by forward flexion of the thoracolumbar spine to 50 degrees, when considering pain on motion.  There is also no evidence of ankylosis or incapacitating episodes.  

2.  Throughout the appeal period, the Veteran's bilateral pes planus has been manifested by moderate bilateral pain and swelling of the feet.

3.  The Veteran's right ear hearing loss is related to active service.  

4.  The Veteran's cervical spine disorder is related to active service.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular rating in excess of 20 percent for a lower back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5237-5242 (2014).

2.  For the entire period on appeal, the criteria are met for a disability rating of 10 percent, but no higher, for bilateral pes planus.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.71a, Diagnostic Code (DC) 5276 (2014).

3.  The criteria for the establishment of service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2014). 

4.  The criteria for the establishment of service connection for a cervical spine disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

The VCAA imposes notice and assistance obligations of VA.  As to the notice requirements, however, it is observed the Veteran's appeal arises from her disagreement with the initial evaluations following the grants of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Relevant to the duty to assist, the Veteran's service treatment records, and private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding relevant records that have not been requested or obtained.  

Additionally, the Veteran was afforded VA examinations in April 2005, November 2008, July 2013, and January 2014 in conjunction with the increased rating claims on appeal.  The Board finds that the examinations are adequate in order to evaluate the Veteran's claims as they include an interview with the Veteran, a review of the record, and a full physical examination addressing the relevant criteria.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's claims and no further examinations are necessary.  

Thus, the Board finds that VA has fully satisfied the duty to assist, and it may proceed to an adjudication of the claims.

II.  Higher Ratings

The Board has reviewed all the evidence in the appellant's claims file and electronic file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are based on the average impairment of earning capacity established in the Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and, above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2014).  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, irrespective of whether the Veteran raised them, as well as the entire history of her disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

	Lower Back Disability

The Veteran's low back disability, diagnosed as degenerative disc disease (DDD), residuals, spondylolisthesis with posterior disc bulge L5-S1, is rated as 20 percent pursuant to DC 5243, which directs VA to rate the Veteran under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, DC 5237-5243 (2014).

An incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See Note (1) to DC 5243.  Under the formula, a 20 percent rating is assigned for incapacitating episodes having a total duration between 2 to 4 weeks during the past 12 month period, a 40 percent rating is assigned for incapacitating episodes having a total duration between 4 to 6 weeks during the past 12 month period, and a 60 percent rating is assigned for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less, or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is assigned when there is unfavorable ankylosis of the thoracolumbar spine only.  Finally, a 100 percent rating is assigned when there is unfavorable ankylosis of the entire spine.

As described above, the higher rating for 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71, DC 5242.  The Court, citing Dorland's Illustrated Medical Dictionary (28th ed. 1994), has recognized that ankylosis is defined as "immobility and consolidation of a joint due to disease, injury or surgical procedure," for VA compensation purposes.  See Colayong v. West, 12 Vet. App. 524, 528 (1999); Shipwash v. Brown, 8 Vet. App. 218, 221 (1995). 

VA and private treatment records through June 2010 primarily show her continuous complaints of pain and treatment associated with the low back disability.  However, a June 2006 VA treatment record also notes the Veteran's reports of intermittent radicular symptoms in both lower extremities.  The Veteran denied any other neurological symptoms, such as bowel or bladder incontinence.  There are no other objective findings concerning range of motion or neurological impairments associated with the low back disability.  

The Veteran was initially examined by VA in April 2005 in connection with her claim for service connection for this disability.  The Veteran complained of constant pain in her lower back, with flare-ups.  Upon physical examination, the VA examiner found that the Veteran suffers from stiffness in the low back, which requires her to wear a brace.  She reported occasional radicular symptoms in her right leg only.  Range of motion testing revealed flexion to 50 degrees, extension to 20 degrees, and bilateral lateral flexion to 30 degrees.  Straight leg raising test was negative, bilaterally, and the examiner indicated there was full strength, sensation, and range of motion of the lower extremities.  The VA examiner provided a diagnosis of chronic low back pain with occasional symptoms of radiculopathy.  There was no indication the Veteran suffered from ankylosis or incapacitating episodes in the past 12 months, or any interference with employment.  

The Veteran was reexamined in November 2008 in connection with her claim for a higher rating.  At that time, she reported that her back pain was progressively worsening.  The Veteran also reported fatigue, decreased motion, stiffness, weakness, spasms, and constant pain.  The Veteran again reported constant pain but did not report flare-ups.  She stated the pain is a burning sensation that radiates down her legs.  

Upon physical examination, the examiner noted there was no evidence of spasms, atrophy, guarding, tenderness, or pain on motion.  Range of motion testing revealed flexion to 70 degrees, with pain at 50 degrees; extension to 30 degrees, right and left lateral flexion to 30 degrees; and right and left lateral rotation to 30 degrees.  The examiner noted the Veteran was able to perform repetitive testing without additional limitations of less movement or pain, except for flexion.  Further, deep tendon reflexes and sensory examinations were normal, and there was no evidence of IVDS or any other neurological impairments, including bowel or bladder impairments.  Finally, the VA examiner noted the Veteran's back disability significantly impacts her ability to work since it causes decreased concentration, poor social interactions, lack of stamina, weakness, fatigue, pain and decreased strength in the lower extremity.  

The severity of the Veteran's low back disability was most recently evaluated in January 2014.  At that time, the Veteran reported constant pain and flare-ups that occur if she is doing too much bending or cleaning.  The Veteran also requires the regular use of a brace for her back.  

Upon physical examination, range of motion testing revealed flexion to 80 degrees; extension to 20 degrees; right lateral flexion at 20 degrees; left lateral flexion to 25 degrees; and, right and left lateral rotation to 20 degrees.  Pain was noted at the endpoints of all movements.  Range of motion following repetitive testing revealed flexion to 60 degrees, extension to 15 degrees; right and left lateral flexion to 20 degrees, and right and left lateral flexion to 20 degrees, which is illustrative of additional limitation of motion.  However, there was no indication of muscle atrophy, tenderness, spasms, or guarding.  Further, deep tendon reflexes, strength test, and sensory examinations were all normal.  Straight leg raising test was negative bilaterally, and the examiner concluded the Veteran does not have radicular pain or any other signs or symptoms due to radiculopathy.  There was no evidence of ankylosis.  The examiner concluded the Veteran does have IVDS, however, there were no incapacitating episodes over the last 12 months due to her IVDS.  Regarding employability, the VA examiner noted the Veteran is currently employed full-time.  The Veteran reported that she is unable to go to work 2 days per week due to her headaches, but does not specifically mention her back disability.  

Based on the above findings, the Board finds that the most probative evidence of record does not support a finding that the Veteran is entitled to a disability rating in excess of 20 percent rating for her service-connected low back disability.  In this respect, the next higher 40 percent rating requires flexion limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, the Veteran's flexion was noted to be, at its worst, limited to 50 degrees, even when considering pain on movement.  See April 2005 and November 2008 VA Examinations.  Further, there is simply no evidence of ankylosis at any point during this appeal.  

For the entire period on appeal, the Board has considered whether a higher disability rating is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 (2014) and 4.45 (2014).  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the Veteran.  38 C.F.R. § 4.40; see also Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

The Veteran has consistently complained of low back pain and other associated symptoms, which were noted during her three VA examinations and VA and private treatment records, as described in detail above.  Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath, 1 Vet. App. at 592 (1991).  Pursuant to 38 C.F.R. § 4.59 (2014), painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  

Despite the Veteran's complaints of pain, her flexion was noted to range from 50 degrees to 70 degrees.  Although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id; see 38 C.F.R. § 4.40.  

Here, throughout the course of the entire appeal, the numerous VA compensation examinations did reveal additional functional impairment, including additional limitation of motion, on account of her pain, but this is already contemplated by the range of motion measurements set forth in the reports.  Thus, the Board finds that a rating in excess of 20 percent is not warranted based on limitation of motion even with consideration of painful motion and other factors.  See Hart, supra.

The Board has also considered whether the Veteran's service-connected low back disability has resulted in incapacitating episodes and the duration of any such episodes as described under Diagnostic Code 5243.  Here, however, the Veteran has not reported that she suffered from any incapacitating episodes.  Further, while the January 2014 VA examiner noted the Veteran does suffer from IVDS, it was specifically found that there was no evidence of incapacitating episodes.  Therefore, an increased rating is not warranted under Diagnostic Code 5243.

In addition to considering the orthopedic manifestations of low back disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  In this respect, the Board observes that in a June 2005 rating decision, the RO granted service connection for fecal incontinence, not associated with her service-connected low back disability.  Further, the evidence of record does not suggest that she suffers from anyother  bowel or bladder incontinence, or any other neurological manifestations that may be attributable to her low back disability.  In this respect, while she reported several instances of radicular symptoms, which were noted in the April 2005 and November 2008 VA examinations, the objective findings of the VA examinations of record do not support the assignment of separate ratings for right and left lower extremity radiculopathy.  Further, the January 2014 VA examiner specifically determined there was no evidence of radicular pain or any other signs or symptoms due to radiculopathy. 

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of her low back disability.  She has provided lay evidence through written and oral statements with respect to the presence of pain due to her back disability and the severity of such during her VA examinations. She is competent to provide such statements, and the Board finds that the Veteran's statements are credible.  The Veteran's reported symptomatology has been noted in the rating decisions above, and the Board has considered the Veteran's reports with respect to pain in evaluating her assigned ratings.  

After a review of the entire record, the Board finds that evidence does not support a disability rating in excess of 20 percent for her low back disability prior to January 8, 2014.  Further, the evidence does not support a rating in excess of 40 percent since January 8, 2014.  As the preponderance of the evidence is against the award of even higher or separate ratings, the benefit of the doubt doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55-57.

	Pes Planus

The Veteran was granted service connection for bilateral pes planus and assigned a non-compensable disability rating under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  March 2009 Supplemental Statement of the Case, the RO assigned a 10 percent rating for bilateral pes planus, effective from November 22, 2008.  After a careful review of the record, the Board finds that the criteria for a 10 percent rating, but no higher, for bilateral pes planus have been met for the entire period on appeal. 

Diagnostic Code 5276 provides ratings for acquired flatfoot.  Pursuant to Diagnostic Code 5276, a noncompensable rating is assigned for mild symptoms of pes planus that are relieved by built-up shoe or arch support.  A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated an indication of swelling on use, and characteristic callosities.  A 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances. 38 C.F.R. § 4.71a, Diagnostic Code 5276.  Severe and pronounced pes planus are provided with separate ratings for unilateral or bilateral disabilities.  Id. 

The criteria in Diagnostic Code 5276 are conjunctive.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met).  Compare Johnson v. Brown, 7 Vet. App. 9 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  See also Tatum v. Shinseki, 23 Vet. App. 152 (2009) (holding that 38 C.F.R. § 4.7 is not applicable when the ratings criteria are successive and not variable).

In a February 2004 pre-discharge examination, the Veteran reported pain in her feet.  Thereafter, in September 2004, she was diagnosed with bilateral pes planus and it was noted she received a consult for arch supports.  Based on these findings, the Veteran was assigned a noncompensable evaluation.  

She was examined by VA in connection with her claim for an initial compensable rating in November 2008.  At that time, the Veteran reported pain and weakness in the arch when standing or walking long distances.  On physical examination, tenderness in the arch on each foot was noted, as well as inward bowing when weight bearing.  There were no forefoot and midfoot malalignment, and no deformities.  The VA examiner did find 10 degrees of right and left heel valgus that was correctible by manipulation.  Location of the weight bearing line was found to be over the great toes, bilaterally.  There were no other objective findings noted, including diagnoses of pes cavus, hammer toes, interdigital neuroma, hallus valgus, or hallux rigidus.  The Veteran did have limitations regarding standing and walking.

The Veteran was reexamined in July 2013.  At the examination, the Veteran reported that she had pain in her arches and swelling in the feet.  She also stated she uses inserts.  Upon examination, the examiner found that the Veteran's symptoms were relieved by arch supports.  The Veteran also noted the Veteran has decreased longitudinal arch height on weight-bearing in the left foot.  The Achilles tendons of both feet were normal while weight bearing.  There was also no deformity or pronation noted.  The VA examiner also did not find any additional disabilities on examination such as malunion, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus in either foot.  

VA treatment records also do not contain any objective findings concerning her diagnosed bilateral pes planus, or additional bilateral foot diagnoses.  These records only reference her complaints of pain due to her bilateral foot disability.   

Resolving all reasonable doubt in her favor, the Veteran has consistently reported pain and tenderness of the feet since her military service, which warrants a 10 percent evaluation.  This rating is supported by the medical evidence of record and the Veteran's own statements, which show pain on use and swelling that is relieved after periods of rest and the use of arch supports.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

However, an evaluation in excess of 10 percent is not warranted as the Veteran has not demonstrated a severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  This evaluation is further supported by the November 2008 and July 2013 VA examiners' evaluation of pain and swelling in both feet without deformity, malunion, pes cavus, hammer toes, Morton's Metatarsalgia, hallux valgus, or hallux rigidus in either foot.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

The Board has considered the Veteran's complaints of pain and fatigability, lack of endurance, and other reported functional impairment due to bilateral foot symptomatology in statements in the record.  The Board finds, however, that there are no objective clinical indications that her symptoms result in functional limitation to a degree that would support a rating in excess of the currently assigned rating under Diagnostic Codes 5276, or any other applicable foot diagnostic code.  It is thus found that the currently assigned disability ratings adequately contemplate any functional loss occasioned by pain.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board has also considered the application of the remaining Diagnostic Codes under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's pes planus, but finds none are raised by the medical evidence.  Specifically, the Board finds that no other diagnostic codes are applicable, as the Veteran has not been diagnosed with arthritis, weak foot, pes cavus, metatarsalgia, hallux valgus, Morton's disease, hallux rigidus, hammertoe, or malunion or nonunion of the tarsal or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5277, 5278, 5279, 5280, 5281, 5282, 5283 (2014).

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what she observes or experiences.  For example, she is competent to report that she experiences certain symptoms, such as pain, and she is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that her bilateral pes planus is worse than the assigned rating, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings than the Veteran's lay statements.

After considering the relevant evidence, the Board finds that the Veteran's bilateral pes planus has been manifested by a disability picture that more nearly approximates the disability picture contemplated by a 10 percent disability rating for the entire period on appeal.

Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2014).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board finds that the rating criteria assigned for the back and feet sufficiently contemplate the Veteran's disabilities.  The Veteran's disabilities are characterized by manifestations that are contemplated in the applicable rating criteria.  The Board does not find that the Veteran has described other functional effects with respect to her disabilities that are "exceptional" or not otherwise contemplated by the assigned evaluation.  Rather, her description of the relevant symptomatology associated with the disabilities is consistent with the degree of disability addressed by the respective evaluations.  Furthermore, the Board does not find that this evidence reflects that there is an exceptional circumstance in the Veteran's case even when all of her service connected disabilities are considered in the aggregate.  Johnson v. McDonald, 2013-7104 (Fed. Cir. Aug. 6, 2014).  The rating criteria are therefore adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted. 

Finally, the Court has held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) exists as part of a claim for an increase.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the record reflects that the Veteran is currently employed full time.  She has also not alleged that she is unemployable as a result of either her back or bilateral foot disabilities.  Therefore, the record does not raise a TDIU claim as a component of the Veteran's service-connected disabilities.

III.  Service Connection

Establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

      Right Ear Hearing Loss

The Veteran contends that she has right ear hearing loss that is due to in-service acoustic trauma.  The Veteran has reported a history of military noise exposure with her duties as a military policeman, with noise exposure from firing weapons and sirens, which is confirmed by her military personnel records.  Further, the Board notes that service connection has been established for tinnitus and left ear hearing loss as directly attributable to her military service.  Thus, the evidence confirms that she was exposed to in-service acoustic trauma.  

A February 2004 medical evaluation board examination failed to diagnose hearing loss for the right ear.  Following service discharge, in May 2005, the Veteran underwent a VA Compensation and Pension examination by an audiologist.  At that time, the VA examiner provided a diagnosis of mild high frequency sensorineural hearing loss in the right ear.  Thus, the Board finds that the Veteran has a current diagnosis of right ear hearing loss under the provisions of 38 C.F.R. § 3.385.  

The Veteran was reexamined by VA in September 2012.  At that time, however, the VA examiner found high frequency sensorineural hearing loss in the right ear at the 6000 hertz level and sensorineural hearing loss in the left ear at the 500 to 4000 Hertz levels.  The VA examiner stated that it was at least as likely as not that the hearing loss was attributable to the Veteran's military service.  Nevertheless, the RO only granted service connection for the left ear hearing loss in a February 2013 rating decision.  

In this respect, as service connection has previously been established for tinnitus and left ear hearing loss as directly related to her military noise exposure, and following a review of the medical and lay evidence of record, the Board finds that the evidence is at least in equipoise as to whether the Veteran's currently diagnosed right ear hearing loss is related to her period of active service.  Accordingly, the Board resolves reasonable doubt in the Veteran's favor and finds that the evidence supports a grant of entitlement to service connection for right ear hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 

	Cervical Spine Disorder

The evidence of record confirms the Veteran has been diagnosed with C3-C4 disc herniation and C2-C3 and C4-C5 disc bulge of the cervical spine.  Therefore the determinative issue, and focus of the analysis to follow, is whether there is sufficient evidence of a relationship between the Veteran's diagnosed disability and her military service. 

The Veteran's April 2004 Medical Evaluation Board proceedings noted her complaints of pain from her neck down her back.  However, there was no definitive diagnosis of a neck disorder during service.  

Following service, VA treatment records dated from August 2004 through June 2010 note continuous complaints and treatment for a neck disorder.  

The Veteran was initially examined by VA in April 2005.  The VA examiner noted chronic neck pain, but was unable to a comment as to the etiology of this disorder.  The Veteran was reexamined by VA in January 2014.  Following an examination of the Veteran, the examiner concluded it was less likely as not that the Veteran's current cervical spine disorder is related to or is the same as any neck pain during service.  As rationale, the examiner stated that the Veteran's cervical spine was normal at separation.  Further, the examiner stated the Veteran did not complain about neck pain until 2009.  

The Board finds this January 2014 VA examination opinion to be inadequate as to the determinative matter at hand.  The examiner impermissibly relied on the lack of an in-service diagnosis of a cervical spine disorder, and also incorrectly stated the facts in this case.  As noted above, the Veteran first complained about neck pain in August 2004, approximately 4 months following her separation from service, and continued to seek treatment on a consistent basis.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  Since the examiner's rationale was based on an inaccurate factual basis, the examination does not reflect adequate consideration of the competent and credible evidence of record.  See Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007); see also Buchanan, 451 F.3d at 1336.  This deficiency renders the findings of the January 2014 VA examination incomplete, and the Board accords the opinion no probative value.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994). 

While there is no adequate medical nexus opinion of record, this not fatal to the Veteran's claim.  The Board finds that the competent evidence of record confirms the Veteran has experienced recurrent neck symptoms, such as pain, since her military service.  In fact, she is competent to report such symptoms as they are well within her realm of personal or firsthand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362 (2005); Barr v. Nicholson, 21 Vet. App. 303, 307-310 (2007).  See also 38 C.F.R. § 3.159(a)(1) versus (a)(2); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Moreover, there is no reason to doubt the credibility of her statements as it is also supported by the medical evidence of record, as noted above.  Therefore, the Board finds her statements as to the onset of this neck pain during service is both competent and credible and, therefore, ultimately probative.  See Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  Therefore, service connection for a cervical spine disorder is warranted. 



ORDER

Prior to January 8, 2014, an initial disability rating in excess of 20 percent for a lumbar spine disability is denied.  

Since January 8, 2014, a disability rating of 40 percent, but no higher, is granted for the lumbar spine disability.  

For the entire period on appeal, an initial disability rating of 10 percent for bilateral pes planus is granted.

Service connection for right ear hearing loss is granted. 

Service connection for degenerative disc disease of the cervical spine is granted. 



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


